_____________

                                   No. 96-1725SI
                                   _____________

United States of America,                *
                                         *
                   Appellee,             *   Appeal from the United States
                                         *   District Court for the Southern
     v.                                  *   District of Iowa.
                                         *
Oscar Solis Perales,                     *           [UNPUBLISHED]
                                         *
                   Appellant.            *
                                   _____________

                        Submitted:    September 10, 1996

                          Filed:    September 16, 1996
                                   _____________

Before FAGG, Circuit Judge, HENLEY, Senior Circuit Judge, and
      WOLLMAN, Circuit Judge.
                              _____________


PER CURIAM.


     Oscar Solis Perales appeals the district court's denial of Perales's
motion to suppress.     Perales contends the police concocted a traffic stop
because they suspected Perales was engaged in drug-dealing activity.
Contrary to Perales's view, the record shows the police had probable cause
to believe Perales committed a traffic violation; thus, Perales's traffic-
based detention was constitutionally reasonable.         Whren v. United States,
116 S. Ct. 1769, 1777 (1996).        We also reject Perales's contention that
"the [traffic] stop was pretextual and therefore unconstitutional."         Id.
at 1774.      Having considered all of Perales's arguments, we affirm the
district court.


     A true copy.


              Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.